Case: 2:16-cv-01020-GCS-KAJ Doc #: 53 Filed: 04/03/19 Page: 1 of 1 PAGEID #: 407



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KEVIN A. TOLLIVER,

                       Plaintiff,

       v.                                               Civil Action 2:16-cv-1020
                                                        Judge George C. Smith
                                                        Magistrate Judge Jolson

WARDEN NOBLE, et al.,

                       Defendants.

                                              ORDER

       This matter is before the Court on Plaintiff’s Request for Extension of Time Ten (10)

Days to Reply to Defendant’s Response to Requested Preliminary Injunction and Temporary

Restraining Order (Doc. 52). For good cause shown, the Request is GRANTED. Plaintiff shall

file any reply on or before April 20, 2019.

       IT IS SO ORDERED.


Date: April 3, 2019                               /s/ Kimberly A. Jolson
                                                  KIMBERLY A. JOLSON
                                                  UNITED STATES MAGISTRATE JUDGE
